UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
EDSON MAITLAND and EDSON
MAITLAND, JR.,

                                                           Plaintiffs,             AMENDED ORDER1
                                                                                   14-CV-5938(JS)(AKT)
                             -against-

FAWN-NITA LUNN,

                    Defendants.
----------------------------------x
APPEARANCES
For Plaintiffs:     Edson Maitland, pro se
                    Edson Maitland, Jr., pro se
                    33 Ramblewood Drive
                    Palm Coast, Florida 32164

For Defendant:
Fawn-Nita Lunn                                             No Appearance

SEYBERT, District Judge:
                             Pro se plaintiffs Edson Maitland (“Maitland”) and Edson

Maitland, Jr. (“Maitland Jr.”and together, “Plaintiffs”) initiated

this diversity action on October 6, 2014 against defendants Fawn-

Nita Lunn (“Lunn”), the Town of Hempstead, New York (the “Town”),

and           the            County                  of        Nassau   (the   “County”   and   together,   the

“Defendants”).                                 (Compl., D.E. 1.)

                             On April 18, 2015 Plaintiffs filed a motion requesting

an address and on May 8, 2015, Magistrate Judge A. Kathleen

Tomlinson granted Plaintiffs’ request that the County disclose



1 This Order is amended to include citation to Coppedge v. United
States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21
(1962).
Lunn’s last known address for Plaintiffs to effectuate service.

(See D.E. 12, 14, & 20.)      On March 30, 2017, Plaintiffs filed an

Amended Complaint against Defendants.           (Am. Compl., D.E. 66.)     The

Town and County were properly served.            However, at a conference

before Judge Tomlinson on December 19, 2017, Plaintiffs were

informed that “it appeared [Plaintiffs] did not serve the Amended

Complaint on [ ] Lunn” and if Plaintiffs intend to “pursue this

matter against [ ] Lunn, then they must make arrangements” to serve

Lunn no later than January 15, 2018.          (Minute Order, D.E. 76.)      On

January 6, 2018, Plaintiffs requested an “additional two weeks” to

serve Lunn and an Order directing the County to again disclose

Lunn’s address.       (See D.E. 84.)        The County opposed Plaintiffs’

request (D.E. 86) and on September 19, 2018, Judge Tomlinson

granted Plaintiffs’ request for an extension but declined to issue

an Order requiring the County to “disclose [ ] Lunn’s address a

second time” (Order, D.E. 106, at 7-8).

             By Memorandum and Order (“M&O”) dated July 2, 2019, the

Court dismissed Plaintiffs’ claims against the Town and County on

the basis that the Court lacks subject matter jurisdiction.           (M&O,

D.E. 119.)     The Court also found that Plaintiffs failed to serve

Lunn in accordance with Federal Rule of Civil Procedure 4(m) and

warned Plaintiffs that their failure to serve Lunn on or before

August 30, 2019 would result in dismissal.               (M&O at 19.)       On

August 17,    2019,    Plaintiffs   requested     a   30-day   extension    to

                                       2

effectuate service (see D.E. 123), which the Court granted in an

Electronic Order dated August 21, 2019.                    In the August 21, 2019

Electronic Order, the Court warned that “[n]o further extensions

of     this     deadline     will    be         granted     absent     extraordinary

circumstances.”      On August 26, 2019, Plaintiffs requested an Order

directing the U.S. Marshals Service (“USMS”) to serve Lunn (see

D.E.    125),    which     was   granted        in   an   Electronic    Order   dated

September 3, 2019.         The Court directed Plaintiffs to provide the

Court with Lunn’s address on or before September 30, 2019 or “the

case will be dismissed as to Lunn without further notice.”                       (See

Sept. 3, 2019 Elec. Order.)

              On September 10, 2019, Plaintiffs filed a letter listing

five different addresses for Lunn and attached a two-page document

entitled “Premium People Search” that listed 360 Snediker Ave.,

Apt. 2E, Brooklyn, NY 11207 as Lunn’s address from “9/1/2003 -

CURRENT.”       (See D.E. 126 at 4-5.)               On September 13, 2019, given

Plaintiffs’ pro se status and in abundance of caution, the Court

Ordered the USMS to serve Lunn at the Snediker Avenue address and

warned that “any further attempts to serve at that address will

not be made.”      (See Sept. 13, 2019 Elec. Order.)                 On October 17,

2019 the USMS attempted service at the Snediker Avenue Address and

on October 28, 2019, the USMS returned the summons unexecuted.

(See D.E. 128.)



                                           3

                            CONCLUSION

          For the foregoing reasons, and in light of multiple

extensions of time, assistance from the Court, and the USMS’s

unsuccessful service attempt, the case is DISMISSED as to Defendant

Lunn WITHOUT PREJUDICE.   There are no remaining Defendants.

          Given Plaintiffs’ pro se status, the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis

status is DENIED for purposes of an appeal.         Coppedge v. United

States, 369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mark this case

CLOSED and mail a copy of this Order to the pro se Plaintiffs.

     

                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

DATED:    November 12 , 2019
          Central Islip, New York




                                 4

